Citation Nr: 0014158	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  96-42 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an increased rating for weakness and 
dysfunction with deformity of the right foot, first, second, 
and third toe, status post excision of the interphalangeal 
sesamoid right great toe, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the residuals of a 
shell fragment wound with retained foreign body, left biceps, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for a 
right shoulder scar, with retained foreign body as a residual 
of a shell fragment wound.  

5.  Entitlement to an increased (compensable) rating for a 
right thigh scar, with retained foreign body as a residual of 
a shell fragment wound.  

6.  Entitlement to an increased (compensable) rating for a 
right knee scar, with retained foreign body as a residual of 
a shell fragment wound.  

7.  Entitlement to an increased (compensable) rating for a 
lumbar area scar, with retained foreign body as a residual of 
a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran had active military service from November 1967 to 
May 1969. The present case arises from an August 1995 rating 
action with which the veteran disagreed in September 1995. 
The case was remanded by the Board of Veterans' Appeals 
(Board) in order to schedule the veteran for a travel board 
hearing at the RO, which was held in May 2000.


FINDINGS OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current cervical spine disability and 
his military service, any incident therein, or any reported 
continuous symptomatology.

CONCLUSION OF LAW

The claim of entitlement to service connection for cervical 
spine disability is not well grounded.  38 U.S.C.A. 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Law and Regulations

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 
38 U.S.C.A. § 1154(b).


Analysis

The veteran in effect contends that he sustained a neck 
injury in the same incident in which he was struck by 
multiple sheel fragments. A review of service and post-
service medical records, however, discloses no mention of a 
cervical spine condition until arthritis of the cervical 
spine was shown by x-rays taken at a private medical facility 
in January 1995, over two decades after the veteran's period 
of military service. Even if the Board applies the factual 
presumption under 38 U.S.C.A. § 1154(b) that the veteran did 
receive a cervical spine injury in service, the record still 
lacks competent medical evidence of a nexus between a current 
cervical spine disability and service or any incident 
therein.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (holding that section 1154(b) applies to the second 
element of a well-grounded claim (i.e., whether an injury was 
incurred in service), and not to the questions of whether 
there is a current disability or a nexus to service).  
Although the Board has taken into account the testimony 
provided by the veteran in May 2000, there is no competent 
medical evidence of a nexus or link between a current 
cervical spine disability and an incident of military 
service.  Accordingly, the claim for service connection for a 
cervical spine disability is not well-grounded and must be 
denied on that basis.

A lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology. See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible. 
Robinette v. Brown, 8 Vet.App. 69, 75 (1995). If the only 
evidence on a medical issue is the testimony of a lay person, 
the claimant does not meet the burden imposed by section 
5107(a) and does not have a well-grounded claim. See 
Grottveit, 5 Vet.App. at 93. Unsupported by medical evidence, 
a claimant's personal belief, however sincere, cannot form 
the basis of a well-grounded claim. Moray v. Brown, 5 
Vet.App. 211, 214 (1993).

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  The 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation "plausible".  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation for a cervical spine disability.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).

Finally, the Board has considered the doctrine of the benefit 
of the doubt. However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



REMAND

In order to obtain pertinent treatment records and obtain 
evidence of the current status of the service-connected 
disabilities on appeal the remaining issues on appeal are 
remanded to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the disabilities on appeal 
since July 1997.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected right foot disability 
and the residuals of multiple shell fragment 
wounds. All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail. 
The status of all residual scarring should 
be specifically noted. 

The examiner should identify the limitation 
of activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, considered from the point 
of view of the veteran working or seeking 
work, with a full description of the effects 
of disability upon his ordinary activity.  
An opinion should be provided regarding 
whether pain significantly limits functional 
ability during flare-ups or with extended 
use. Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



